                     Case 1:20-cv-08803-AKH Document 40 Filed 02/11/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


                     William T. Walters,                       )
                             Plaintiff                         )
                                v.                             )      Case No.    20 Civ. 8803 (AKH)
                 Preetinder Bharara et al.,                    )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Defendants Preetinder Bharara, George Venizelos, Richard Zabel, Telemachus Kasulis, and Daniel Goldman .


Date:          02/11/2021                                                              /s/ Samuel Dolinger
                                                                                         Attorney’s signature


                                                                                         Samuel Dolinger
                                                                                     Printed name and bar number
                                                                                  United States Attorney's Office
                                                                                  Southern District of New York
                                                                                  86 Chambers Street, 3rd Floor
                                                                                       New York, NY 10007
                                                                                               Address

                                                                                    samuel.dolinger@usdoj.gov
                                                                                           E-mail address

                                                                                          (212) 637-2677
                                                                                          Telephone number

                                                                                          (212) 637-2702
                                                                                            FAX number
